-Appeal from an order of the Supreme Court, Sullivan County, granting an examination of the defendant before trial. Defendant contends that the examination should not be had until a bill of particulars, previously ordered, be furnished by the plaintiffs and also urges that the scope of the examination is too broad. Defendant has a remedy if there is a failure to furnish the bill of particulars and such failure does not preclude an examination before trial. It may be that the examination is necessary to furnish some of the particulars. The order and the scope of the examination are discretionary. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.